DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the reply received on 16 December 2021. Claims 1-9 are pending. 
Response to Remarks
The title having been amended, the objection to the title is withdrawn.
The argument regarding interpretation of the claims under 35 U.S.C. 112(f) has been considered and is persuasive. Accordingly, none of the claims are presently subject to interpretation under 35 U.S.C. 112(f). 
The arguments regarding the rejection of claims 1-7 under 35 U.S.C. 102 and of claims 8-9 under 35 U.S.C. 103 are persuasive and the rejections are withdrawn. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: whether alone or in combination, the prior art of record does not disclose or teach every limitation recited by independent claim 1. Claims 2-9 are allowable at least for their dependence on claim 1.
US 10,926,794 (Muruyama et al.) is considered to be the closest prior art, and discloses a vehicle control apparatus that provides stable vehicle behavior during a turn by controlling longitudinal forces (driving and braking) to achieve a target amount of understeer or oversteer. 
Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD MELTON/Primary Examiner, Art Unit 3669